Title: To Benjamin Franklin from James Hutton, 19 May 1778
From: Hutton, James
To: Franklin, Benjamin


Dear Friend,
May 19. 78.
It was supposed, and asserted here that no Treaty could be had with you, without mixing the French with it, who had no business to interfere at all with our and your affair, in our Opinion not.

That Advice you gave me in your Letters of Feb. 1. and 12. of which you certainly have a copy (as several copies have been handed about of those Letters, I have given no man a Copy) spoke in such terms, as that there was no likelyhood of its taking Effect, as all Pretence on our side to govern America for the future was cut off: as every Syllable I could understand when in France, was clear and plain, as to insisting on Independency, in which those I had a good opinion of could never as yet build upon being supported here by any body of Friends; If Peace had not in Effect been intended no Commissioners would have been sent. It was fair to try America, as the Delegates in France could not or would not speak any Language but that of Independency; you constantly repeated that you had no Commission to make any Proposals, but only to recieve them, and this I believe was your constant fair answer to every well meaning person who applied to you on the Subject. What then could those do of whom I have a good opinion, but try your Constituents? They mean Peace uniformly, and trusting in that, have not sent out those Reinforcements they could send, and which if there had not been a Determination towards Peace would certainly have been sent. So poor a business as Division and Mischief was not the aim, but final kind settling of every thing. This whole Rupture has been begun and carried on by mutual Misconception of one another’s views. I always thought so, and think so still. In the mean while things are come now to a strange Pass; in France they have chosen to believe or say that we designed to attack her, I happen to know that never was designed. But there was no sort of Probability in the Suggestion. We had full Employment already. Nothing was farther from our thoughts. We never made a movement that way. We are threatend with Invasion and movements looking that way appear. The Toulon Squadron is one. All Paris talks of the mighty things it is to do. France has taken her measures has not been provoked by us, injures us, and tries our Patience, on the Supposition that the old English Lion is sick. He is manly and Patient and means no Harm, if not assaulted. It threatens not but is ill used and threatned, and is only prepared to defend. England if assaulted too much may rouse, the Corruption imputed to her has not reached all Ranks.
When your Letter of Feb. 12. was written, her Language had no more, for a good while, been that of expecting any absolute Submission from America. Before I left England that Language was no more in vogue. The M. de Noailles Paper deliverd in March 13. here, did no good to you to France, or to us. It was a Declaration; that if we had not been determind as to Moderation in effect might and at other times would have caus’d immediate war. I am sure any similar step on our side towards France would have caused her, not to have been content with Expressions of Resentment only. She would have declared war at once. That Paper causd me Tears. All my wishes and Hopes got a Blast. I am sure that will cause more Division in America than any thing we could ever do. Ye may get to fighting among yourselves about it. All that many wise determind Whigs in America can wish for is Security, not our destruction, as was meant not their own Trammels, not new Insolence towards them while they meant to secure themselves from British Injustice only. Many there may apprehend a Conjunction too close with France, an untimely too great Intermeddling in their affairs. They will call to mind many things that have pass’d already. If therefore there should be Divisions in America, do not impute it to our Commissioners, but to the French Treaty. I remember how that was in the case of the Dutch. Their alliance with England and with France while they were struggling against Spain, caused those Divisions among them which frequently almost ruined them, Divisions Spain did not cause and nothing kept them from Ruin but the fury of Spain. Our Moderation may be your Ruin, your Ruin among yourselves, your Destruction without any Design of ours. Do not therefore believe one moment, that Mischief and Division was meant by Endeavours to treat with your Constituents. Something Manly was meant and not insidious. It was not supposed practicable for you to treat where you were without French Controul over you. It appeard France was afraid of your Treating with us. I doubt not but ye have done your best to be uncontrould by France, and that with great Difficulty ye have kept out of an exclusive Treaty with her, for which ye deserve Praise, but She is a Mill, if she gets hold of a Limb she hopes to force the whole Body into the crush. So exact History paints the Politics of that Nation in all times. She prides herself in that Line, or at least is not ashamed. Her Coxcomb writers never omit mentioning it. I am very sorry for it, for else I love that people’s Company. I am your old Loving Cassander.
 
Addressed: Dr Franklin
Notation: Hutton May 19. 78
